Dismissed and Memorandum Opinion filed June 3, 2004








Dismissed and Memorandum Opinion filed June 3, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00490-CR
____________
 
JAMES DOUGLAS
DAUGHERTY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
208th District Court
Harris County,
Texas
Trial Court Cause No. 960,306
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated sexual assault
of a child.  On February 16, 2004, the
trial court sentenced appellant to confinement for fifteen years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, the defendant has no right of
appeal, and any right of appeal had been waived.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 3, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App.
P. 47.2(b).